SECURED PROMISSORY NOTE



$287,500.00

January 1, 2013

FOR VALUE RECEIVED, the undersigned, MEDYTOX DIAGNOSTICS, INC., a Florida
corporation (the "Borrower"), hereby promises to pay to the order of JACKSON R.
ELLIS (the "Holder"), the principal amount of Two Hundred Eighty-Seven Thousand
Five Hundred Dollars ($287,500.00) as provided hereunder.



Section 1,

Interest.



A.

Generally. The Borrower promises to pay interest ("Interest") on the outstanding
principal amount of this Note at the rate of 0% per• annum (the "Interest
Rate"). Interest on this Note shall accrue from the date hereof through and
until repayment of the principal amount of this Note and payment of all Interest
in full and shall be computed on the basis of a 360-day year of twelve 30-day
months.



B.

Default Rate of Interest. Notwithstanding the foregoing provisions of this
Section 1, but subject to applicable law, any overdue principal of this Note
shall bear interest, payable on demand in immediately available funds, for each
day from the date payment thereof was due to the date of actual payment, at a
rate equal to the sum of the Interest Rate and an additional 2.00% per annum.



C,

No Usurious Interest. In the event that any interest rate(s) provided for in
this

Section 1 shall be determined to be unlawful, such interest rate(s) shall be
computed at the highest rate permitted by applicable law, Any payment by the
Borrower of any interest amount in excess of that permitted by law shall be
considered a mistake, with the excess being applied to the principal amount of
this Note without prepayment premium or penalty; if no such principal amount is
outstanding, such excess shall be returned to the Borrower.



Section 2.

Repayment of Principal Amount. The principal amount of this Note shall be paid

as follows (provided, that, if on any of the below dates on which a principal
payment is to be made hereunder, Alethea Laboratories, Inc. is unable to or
restricted from, for any reason, occupying or conducting business in the
Premises (as defined in the Stock Purchase Agreement, dated as of the date
hereof, to which Holder and Borrower are parties (the "Stock Purchase
Agreement")), such principal payment need not be made and the outstanding
principal of this Note shall be reduced by the amount of such skipped payment):

$50,000 shall be due and payable on April 1, 2013; $37,500 shall be due and
payable on July 1, 2013; $50,000 shall be due and payable on October 1, 2013;

{26129871;1}





$50,000 shall be due and payable on January 1, 2014; $50,000 shall be due and
payable on April 1, 2014; and

$50,000 shall be due and payable on July 1, 2014 (the "Maturity Date")

All accrued Interest shall be due and payable on the Maturity Date.



Section 3.

Prepayment. This Note may be prepaid, in whole or in part, at any time and from

time to time, without premium or penalty.



Section 4.

Payments. The payment or prepayment of any amount under this Note shall be

payable in lawful money of the United States of America. Any payment under this
Note shall be applied first to accrued interest and second to any principal
amount outstanding under this Note.



Section 5.

Security. As collateral security for the payment of this Note, the Borrower
hereby

pledges, hypothecates, delivers and grants to the Holder a first lien and
security interest in the Stock purchased by the Borrower pursuant to the Stock
Purchase Agreement. Upon an Event of Default (as hereinafter defined) the Holder
may exercise all rights and remedies as may be available under law (including,
without limitation, the Uniform Commercial Code).



Section 6.

Events of Default. The occurrence (whether such occurrence shall be voluntary

or involuntary or come about or be effected by operation of law or otherwise)
and continuation for any reason whatsoever of any of the following events shall
constitute an "Event of Default":



(a)

the Borrower fails to make payment of any principal on this Note when
the same shall become due and payable within 30 days after Holder's written
notice to Borrower giving notice of such non-payment;



(b)

the Borrower fails to make payment of any Interest on this Note provided
for hereunder when the same shall become due and payable within 30 days after
Holder's written notice to Borrower giving notice of such non­payment; or



(c)

the Borrower shall (i) discontinue its business in its entirety, (ii) undergo
an event of dissolution, (iii) fail to keep in full force and effect its
existence as a corporation, (iv) apply for or consent to the appointment of a
receiver, trustee, custodian or liquidator of it or any of its property, (v)
admit in writing its inability to pay its debts as they mature, (vi) make a
general assignment for the benefit of creditors, (vii) be adjudicated a bankrupt
or insolvent or be the subject of an order for relief under Title 11 of the
United States Code or (viii) file a voluntary petition in bankruptcy, or an
answer seeking reorganization or an arrangement with creditors or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation law or statute, or an answer admitting the material
allegations of a petition filed against it in any proceeding under any such law
or corporate action shall be taken for the purpose of effecting any of the
foregoing.

{26129871;1}










Section 7.

Rights upon Event of Default. If an Event of Default described in Section 6 has

occurred, the Holder, at its option, may declare the aggregate principal amount
of this Note, together with all accrued and unpaid interest thereon, immediately
due and payable (except in the case of an Event of Default under paragraph (c)
of Section 6, in which event the aggregate principal amount of this Note,
together with all accrued and unpaid interest thereon, shall automatically
become due and payable).



Section 8.

Transferability. Holder shall not be entitled to assign, transfer, hypothecate,

pledge or otherwise convey all or any part of this Note.



Section 9.

Miscellaneous.



A.

Unconditional Obligation: Waivers. The obligations of the Borrower to make the
payments provided for in this Note are absolute and unconditional and not
subject to any defense, set-off, counterclaim, rescission, recoupment or
adjustment whatsoever. Except as provided herein, the Borrower hereby waives
presentment and demand for payment, notice of non-payment, notice of dishonor,
protest, notice of protest, bringing of suit and diligence in taking any action
to collect any amount called for under this Note. No waiver of any provision of
this Note made by agreement of the Holder and any other person shall constitute
a waiver of any other terms hereof, or otherwise release or discharge the
liability of the Borrower under this Note. No failure to exercise and no delay
in exercising, on the part of the Holder, any right, power or privilege under
this Note shall operate as a waiver thereof nor shall partial exercise of any
right, power or• privilege. The rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies proVided by law.



B.

Notices and Addresses.

Any notice, demand, request, waiver, or other


communication under this Note shall be in writing and shall be deemed to have
been duly given on the date of service, if personally served or sent by
facsimile; on the business day after notice is delivered to a courier or mailed
by express mail, if sent by courier delivery service or express mail for next
day delivery; and on the third day after mailing, if mailed to the party to whom
notice is to be given, by first class mail, registered, return receipt
requested, postage prepaid and addressed as follows:



To Borrower:

Medytox Diagnostics, Inc.

400 S. Australian Avenue, Suite 800 West Palm Beach, Florida 33401

(26129871;1)





With a copy to:

Thomas Cookson, Esq. Akerman Senterfitt

SunTrust International Center

One S.E. Third Avenue, 2511' Floor•

Miami, Florida 33131



To Holder:

Jackson R. Ellis

P.O. Box 1067

Gruver, Texas 79040



C.

Severability; Binding Effect. Any provision of this Note which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Note or affecting
the validity or unenforceability of any of the terms and provisions of this Note
in any other jurisdiction. This Note shall be binding upon and inure to the
benefit of the parties hereto. Neither this Note nor• any rights or obligations
hereunder may be assigned by the Borrower or the Holder.



D.

Governing Law. This Note and any dispute, disagreement, or issue of construction
or interpretation arising hereunder whether• relating to its execution, its
validity, the obligations provided therein or performance shall be governed and
interpreted according to the internal laws of the state of Florida, without
giving effect to the principles of conflicts of laws thereof. EACH PARTY HEREBY
IRREVOCABLY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING
IN MIAMI-DADE COUNTY, FLORIDA IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE, AS WELL AS TO THE JURISDICTION OF ALL COURTS TO WHICH AN
APPEAL MAY BE TAKEN FROM SUCH COURTS.



E.

Amendment. This Note can be amended, supplemented or changed, and any provision
hereof can be waived, only by written instrument making specific reference to
this Note signed by the Borrower and the Holder



F.

Section Headings, Section headings herein have been inserted for reference only
and shall not be deemed to limit or otherwise affect, in any matter, or be
deemed to interpret in whole or in part any of the terms or provisions of this
Note.

(Signature on following page)

j26129871.,1)





IN WITNESS WHEREOF, this Note has been executed and delivered as of the date
specified above.

MEDYTOX DIAGNOSTICS, INC.

Name: Title:

126129871;1)






